 112DECISIONS OF NATIONAL LABOR RELATIONS BOARDin such circumstances finds to be a separate unit appropriate for collec-tive bargaining purposes. If a majority of the employees in votinggroup (b) also selects a labor organization, the Regional Directorconducting the election is instructed to issue a certification of repre-sentatives to the labor organization selected by the employees in thatgroup, which the Board in such circumstances also finds to be aseparate unit appropriate for collective bargaining purposes. If theemployees in either or both of the voting groups do not select a labororganization, theRegionalDirector conducting the election isinstructed to issue a certificate of results of election with respect tosuch group or groups.[Text of Direction of Elections omitted from publication in thisvolume.]THE ALLIANCE MANUFACTURINGCOMPANYandINTERNATIONAL UNIONOF ELECTRICAL, RADIO & MACHINE WORKERS, LOCAL 750,CIO,PETI-TIONER.Case No. 8-RC-1666.October 28, 1952Decision and Direction of ElectionUpon a petition duly filed under Section 9 (c) of the National LaborRelations Act, a hearing was held before Charles A. Fleming, hearingofficer.The hearing officer's rulings made at the hearing are free fromprejudicial error and are hereby affirmed.Pursuant to the provisions of Section 3 (b) of the Act, the Boardhas delegated its powers in connection with this case to a three-memberpanel [Chairman Herzog and Members Murdock and Peterson].Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning of theAct.2.The labor organizations named below 1 claim to represent certainemployees of the Employer.3.Intervenor UE contends that although its last contract with theEmployer terminated on February 1, ,1952, followed by a strike, thesubsequent strike-settlement agreement constitutes a bar upon thegrounds (1) that it extended the last contract between the parties, and(2) that the settlement agreement itself further operates as a barpending the expiration of a reasonable time for compliance with theterms of the agreement.The Petitioner and the Intervenor IBEWtake the position that no valid contract is in effect, but that even if such1 The UnitedElectrical,Radio & Machine Workers of America, Local 705(UE), andthe International Brotherhood of Electrical Workers, AFL (IBEW),were permitted to.intervene.101 NLRB No. 38. THE ALLIANCE MANUFACTURING COMPANY113contract were in existence, an alleged schism in the membership ofthe UE Local would prevent such contract from constituting a bar.2The Employer's representative stated at the hearing that the Employerwas confused as to the identity of the bargaining representative andthat it desired an election as expeditiously as possible.As indicated above, the last contract expired February 1, 1952.Sixty days prior thereto, the UE and its Local 705 gave the Employerthe required notice of intention to modify the contract.Thereafter,following some negotiations, the Employer declined to bargain, andthe UE filed refusal-to-bargain charges 3 under Section 8 (a) (5) ofthe Act.A work stoppage followed.On March 25, 1952, throughthe intervention of the Ministerial Association of Alliance, the Em-ployer and the UE Local entered into a settlement agreement.OnApril 7, 1952, the Regional Director for the Eighth Region advisedthe parties that he had approved the Local's request for the with-drawal of the unfair labor practices charge without prejudice. There-after bargaining was resumed.On April 30, 1952, during the prog-ress of these negotiations there occurred an alleged disaffiliationmeeting wherein Local 705 severed its affiliation with the InternationalUE.On May 1, the present petition was filed.The Employer there-upon refused to bargain with the UE, as a result of which the UEagain filed charges under Section 8 (a) (5).4The settlement agreement between the Employer and the UE con-tained the following provisions :(a)The Company and the employees are to be subject to allthe provisions and conditions of the contract which terminatedFebruary 1, 1952.(b)Negotiations for a new contract are to be resumed as soonas possible but in no event later than 30 days from the date of theagreement.(c)Retroactive pay increases are to be one of the subjects ofnegotiation.(d)The parties "expect" that the unfair labor practice chargesfiled with the NLRB are to be withdrawn by the Local.As noted above, the UE contends on the basis of the settlement that(1) the last contract was reinstated; and (2) that even if no such4As we find herein that the contract in question is not a bar,there is no need to con-sider the nrerits of the schism issue8Case No. 8-CA-657.4Case No. 8-CA-704.The record shows that on June 26,1952,the Regional Directordismissed the charges for lack of merit, and the UE filed an appeal to the General Counsel.The UE therefore contendedthat thepetition should be dismissed on the ground that theunfair labor practice charge in Case No. 8-CA-704 had not been finally resolved or waived.The motion to dismiss is denied on the ground that the Regional Director's dismissal dis-poses of the charge so far as it concerns this representation case,even though an appealto the General Counsel may be pending.United States Smelting,Refining and MiningCompany,93NLRB1280, footnote 2. 114DECISIONS OF NATIONAL LABOR RELATIONS BOARDcontract is considered in existence, the settlement agreement itselfbars further representation proceedings pending compliance with itsprovisions, under a recent decision of the United States court ofappeals.5As to point one, it is well established in Board decisions that theeffect of a contract bar will not be given to an expired contract which,having been extended until such timeas a newcontract may be nego-tiated, is not only a contract of indefinite duration but is also tempo-rary and provisional in characters It is clear from the provisions ofthe present settlement agreement that the reinstatement of the lastcontract constituted such a temporary stopgap arrangement. It istherefore not a bar to the present proceeding.Secondly, we do not believe that the decision in thePoolecase isapplicable to the facts of the present proceeding.There the partiesentered into a settlement agreement to settle the unfair labor practicecharges previously filed by the Union. The Regional Director ap-proved that settlement by affixing his signature thereto.As part ofthe agreement, the Respondent was required and agreed to post noticesindicating its compliance with the agreement and to notify theRegional Director what steps it had taken to carry out such compli-ance.After the Regional Director was assured the Respondent hadcomplied with the terms of the settlement agreement, the case wasfinally closed.Thus it appears that the agreement was intended as asubstitute for and had all the implementation of a Board order.It is clear from the present record that this settlement agreementis not of such character. It was not a settlement of the unfair laborpractice charges but a settlement of the strike.The withdrawal ofthe charges was not a condition for the agreement' There was noapproval by the Regional Director of the terms of the settlement .8We find, therefore, that as the present settlement agreement was infact a private settlement not participated in or monitored by a repre-sentative of the Board, it cannot be considered on a par with a Boardcertification; nor is this the type of agreement entitled to the degreeof consideration accorded by the Board and the court of appeals to5PooleFoundry&MachineCo,192 F. 2d 740(C. A. 4) 29 LRRM 2104,enforcing 95NLRB 34. certiorari denied, 342 U S. 954.GFruity ale CanningCo.,85 NLRB 684,footnote 9.Cf.Sanson HosieryMills,Ina.,84 NLRB 654.7The Employer's representative testified without contradiction that he did not makethe withdrawal of the charges a condition of the settlementBy way of contrast, thewithdrawal and settlement of the charges constituted the purpose of the settlement agree-ment in thePoolecase." It is well established in Board decisions that even though a Board representativeparticipates in a settlementagreement,the Board will not be estopped from taking actionbased on conduct prior to the agreement,if to do so would effectuate the policies of theAct.Wooster BrassCo., 80 NLRB 1633.A fortiorithe Board will not give as muchweight to settlement agreements in which there was no participation by a representativeof the Board.National BiscuitCo,83 NLRB 79. THE ALLIANCE MANUFACTURING COMPANY115the settlement agreement in thePoolecase.We therefore find thatthe settlement agreement herein is not a bar to the present proceeding.We find that a question affecting commerce exists concerning therepresentation of certain employees of the Employer, within themeaning of Section 9 (c) and Section 2 (6) and (7) of the Act.4.The appropriate unit :Concerning the composition of the requested production and main-tenance unit, the parties agreed except as to the inclusion of threecafeteria employees and four boiler room employees.The Petitionerand the Intervenors would include and the Employer exclude theseemployees.Cafeteria employees:The cafeteria is operated by the Company forthe employees on a nonprofit basis.The three employees workingthere are on a salary basis and are under the supervision of the plantmanager.They work hours which correspond roughly to those of thefirst shift.They get the same vacations as office employees whichdiffer slightly from those of the production workers.Although thecafeteria workers have not been included in previous contracts, wefind, in accordance with many decisions of the Board, that cafeteriaworkers may be included in a unit of production and maintenanceemployees on the ground that their interests are not so dissimilarfrom those of the latter so as to preclude them from being in thesame unit, particularly where no other labor union seeks to representthe cafeteria workers separately °We shall, therefore, include themin the unit.The boiler room employees:There are four boiler room employeeswho work some 7 months of the year in the boiler room attendingboilers, which are used exclusively for heating purposes.The remain-ing months of the year they do maintenance work and are under thesupervision of the maintenance superintendent throughout the year.They have been covered in previous contracts and are subject to thesame benefits and working conditions as the production and main-tenance employees.Under these conditions, we find that the interestsof the boiler room employees are closely allied to those of the produc-tion workers and in the absence of a request for their separate repre-sentation, we shall include them in the unit 10We find that all production and maintenance employees at the Em-ployer's Alliance, Ohio, plant including the cafeteria employees andthe boiler room employees, but excluding the office clerical employees,professional employees, guards, and all supervisors as defined in theStandard Romper Co.,Inc.,77 NLRB421 ;Western Electric Company,Inc.,76NLRB 400.10MassissippiProducts,Inc.,74NLRB 107 ;New YorkSteam Laundry, Inc.,80NLRB 1596.242303--339 116DECISIONSOF NATIONAL LABORRELATIONS BOARDAct, constitute a unit appropriate for the purposes of collective bar-gaining within the meaning of Section 9 (b) of the Act.[Text of Direction of Election omitted from publication in thisvolume.]FOOD MACHINERY AND CHEMICAL CORPORATIONandINTERNATIONALMOLDERS ANDFOUNDRY WORKERS UNION OF NORTH AMERICA, LOCALNo. 164,AFFILIATEDWITH THE INTERNATIONALMOLDERS ANDFOUNDRY WORKERS UNION OF NORTH AMERICA,AFL,PETITIONER.Case No. 00-RC-1792.October 28, 1952Decision and Direction of ElectionUpon a petition duly filed, a hearing was held before John H.Immel, Jr., hearing officer.The hearing officer's rulings made at thehearing are free from prejudicial error and are hereby affirmed.Pursuant to the provisions of Section 3 (b) of the National LaborRelations Act, the Board has delegated its powers in connection withthis case to a three-member panel. [Chairman Herzog and MembersMurdock and Peterson.]Upon the entire record in this case, the Board finds:1.The Employer is engaged in commerce within the meaning ofthe National Labor Relations Act.2.The labor organizations involved claim to represent certainemployees of the Employer.3.The Intervenor, International Association of Machinists, Dis-trict Lodge No. 93, Local Lodge No. 504, the present contracting union,contends that a union-authorization election, held in October 1949,in which some of the employees included in the group sought as aunit by the Petitioner participated, is a bar to an election in thepresent proceeding.,This contention clearly lacks validity in thatthe Board does not regard a union-security referendum as that typeof election which for 1 year thereafter will bar a representationelection?Furthermore, the referendum election took place morethan 2 years before the date of the filing of the petition herein andcannot, therefore, bar the present proceedings.We find that a question affecting commerce exists concerning therepresentation of employees of the Employer within the meaning ofSection 9 (c) (1) and Section 2 (6) and (7) of the Act.'See LaborManagement RelationsAct, 1947,Section 9(c) (3) which provides that"no electionshall be directed in any bargaining unit or any subdivision within which,in the preceding twelve-month period, a valid election shall have been held."2Baker IceMachine Company,86 NLRB 385.101 NLRB No. 33.